DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 have been presented for examination and are rejected.
 
Response to Arguments
Applicant's argument, filed on June 28th, 2022 has been entered and carefully considered.
 Applicant's arguments with respect to amended claims 1-20 under 35 USC § 103 have been considered but they are not persuasive.
Applicant argues in substance that “The Office Action recognizes that VanBlon fails to explicitly disclose obtaining a user defined quality of service (QoS) policy based on at least one condition assigned by a user. Office Action Pg. 4. Thus, the Office Action uses Crump to cure; however, Crump does not cure. Instead Crump discloses determining priority based on user profiles and comparisons of user profiles. As illustrated in Fig. 10 of Crump, once a user is identified at 1006, the user profile is accessed at 1012, and user priority is based on the profile at 1014. Thus, if a user decided that based on cartoons being watched, to adjust the quality of the stream to a lower setting than the device resolution upper limit (e.g., 480p vs. HD) (the example provided in the definition of "user defined QoS policy"), the system of Crump would be unable to accomplish. As an example, if a parent was watching a cartoon on a first electronic device, and a child was watching a movie on a second electronic device, according to the profiles of Crump the parent has priority over the child. Whereas based on the conditional statement, the cartoon of the parent would stream to the lower setting as desired, while the child's movie would not have such a condition. Consequently, Applicant's method is an improvement over the Crump reference, and claim 1 is allowable.” 
In response, the Examiner respectfully disagrees and finds this argument unpersuasive. After further review of the prior art applied, the Examiner contends that the reference still reads on the claimed invention. 
Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification (MPEP § 2111.1). See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). The Examiner respectfully disagrees because Under broadest reasonable interpretation (BRI), VanBlon in view of Crump combined discloses the limitation that “obtaining a user defined quality of service (QoS) policy based on at least one condition assigned by a user” Crump in Col. 1, lines 58-67, Col. 2, lines 1-55,  disclose s that quality of service (QoS) systems and methods that can base routing decisions on specialized QoS parameters that may be configured specifically for each user. Such a system may identify a user of a computing device and attributes associated with the user, and may prioritize certain data traffic for that user based on customized, user-specific QoS parameters (i.e., user define quality of service interpreted as equivalent to user defined QoS user could be able to customized QoS parameters based on the condition that is assigned by user). The routers disclosed herein may regulate QoS parameters to prioritize users and optimize a specific user's experience based on the user's priority, personal profile, and/or other attributes (i.e., interpreted as equivalent to condition assigned by a user)). It is not limited to personal profile, but also based on user’s priority and other attributes that are not listed.   
Applicant argues in substance that Crump fails to disclose  “the at least one condition including a conditional statement defined by a user” . First of all, Applicant fails to disclose wat the conditional statement that is defined by a user in claim.  Applicant discloses in Remark the "user defined" QoS polices are based on conditions and/or priorities assigned by a user to different types of content, genre of content, types of viewers (or consumers), types of devices, status of devices, and the like. A user defined QoS policy correlates candidate data rates to the one or more COI. Examples of user defined QoS policies include conditional statements defined by a user that prioritize types of the COI relative to one other and/or set a maximum and/or a minimum data rate for the types of the COI that the electronic device 120 will utilize to negotiate content with the content provider 112. In one example, a user defined QoS policy pertaining to a type of viewer includes "When my kids are watching TV, adjust the quality of the stream to a much lower setting (e.g., 780p) than the setting when I might be watching (e.g., 4K or the device resolution or data rate upper limit)…" Under a broadest reasonable interpretation, Crump discloses the limitation in Col. 1, lines 58-67, Col. 2, lines 1-55, user-specific QoS configurations may allow data traffic to be prioritized or otherwise managed in a manner that takes into account a user's identity. Examples of QoS parameters that may be adjusted to coordinate data transfer service among many users include parameters such as bandwidth allotment per user, latency for data transfer to a particular user, data quality (e.g., high resolution or low resolution video) and other parameters. “user” based QoS configurations, user-based QoS parameters, data traffic for a first high-priority user (e.g., a parent) may be prioritized over data traffic for a second lower-priority user (e.g., a child) (i.e., interpreted as equivalent to condition including a conditional statement defined by a use/ a user defined QoS policy pertaining to a type of viewer) );
Given the broadest reasonable interpretation consistent with the specification, the Crump still read on the claim 1.   
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Claim 1.
Applicants are interpreting the claims very narrow without considering the broad teaching of the reference to meet the claimed language. During patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." > The Federal Circuit's en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: 
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004).
In view of the above, the examiner contends that all limitations as recited in the claims have been addressed in this Action. For the above reasons, Examiner believed that rejection of the last Office action was proper. 


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over VanBlon et al. (US 20170078744 hereinafter VanBlon) in view of Crump et al. (US 9819610 hereinafter Crump).

With respect to claims 1, 10  and 18, VanBlon discloses a computer implemented method for managing streaming content of a device, the method comprising:
	under control of one or more processors configured with specific executable program instructions:
	identifying one or more characteristic of interest (COI) associated with a request to stream content from a content provider (VanBlon, see paragraphs [0005-0009, 0064] a method is provided that comprises determining a viewer characteristic of interest (COI) utilizing one or more processors and a sensor. The viewer COI is indicative of a relation between a viewer and the display. The method manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The viewer based data rate represents a rate at which video content is conveyed to a display, while the viewer based data rate corresponds to a discernible resolution. Paragraphs [0030-0034]  The system 100 comprises a video control device 120 and a video display 124 having one or more display attributes including a display size parameter, the display having a resolution upper limit. The video control device 120 determines a viewer characteristic of interest (COI) utilizing one or more processors and a sensor. The viewer COI is indicative of a relation between a viewer and the display);
             managing a COI-based data rate based on the user defined QoS policy (VanBlon, see paragraphs [0008-0009, 0011, 0030] responsive to execution of the program instructions, the processor manages a viewer based data rate based on the viewer COI and the one or more display attributes. The viewer based data rate represents a rate at which video content is conveyed to the display. The viewer based data rate corresponds to a discernible resolution. The viewer COI is indicative of a relation between a viewer and the display. The video control device 120 manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The video based data rate represents a rate at which video content is conveyed to the display. The video based data rate corresponds to a discernible resolution. perform storing one or more display attributes for a display having a resolution upper limit, the one or more display attributes including a display size parameter, determining a viewer characteristic of interest (COI) utilizing one or more processors and a camera, the viewer COI indicative of a relation between a viewer and the display and managing a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes, the viewer based data rate representing a rate at which video content is conveyed to the display, the viewer based data rate corresponding to a discernible resolution); and
	communicating the COI-based data rate to the content provider (VanBlon, see paragraphs [0008-0010] the processor, sensor and local storage defined a video control device connected to the display, the video control device communicating with a content provider over a delivery network to manage the viewer based data rate. Paragraph [0047] the VOD guide program 561 directs the processor 504 to communicate with the content provider 112. The VOD guide program 561 allows the user to select and request various video content and display the video content on the display 124. When the processor 504 performs the disclosed methods, it stores intermediate data and video content in the memory or storage 506).
VanBlon yet fails to explicitly disclose obtaining a user defined quality of service (QoS) policy based on at least one condition assigned by a user, the at least one condition including a conditional statement defined by a user; 
applying the user defined quality of service (QoS) policy to the one or more COI, the user defined QoS policy correlating candidate data rates to the one or more COI based on the conditional statement defined by the user; managing a COI-based data rate based on the user defined QoS policy; communicating the COI-based data rate to the content provider.
However, Crump discloses obtaining a user defined quality of service (QoS) policy based on at least one condition assigned by a user (Crump, see Col. 1, lines 58-67, Col. 2, lines 1-55, routers and quality of service (QoS) systems and methods that can base routing decisions on specialized QoS parameters that may be configured specifically for each user. Such a system may identify a user of a computing device and attributes associated with the user, and may prioritize certain data traffic for that user based on customized, user-specific QoS parameters (i.e., interpreted as equivalent to user defined QoS). The routers disclosed herein may regulate QoS parameters to prioritize users and optimize a specific user's experience based on the user's priority, personal profile, and/or other attributes (i.e., interpreted as equivalent to condition assigned by a user)),
 the at least one condition including a conditional statement defined by a user (Crump, see Col. 1, lines 58-67, Col. 2, lines 1-55, Such user-specific QoS configurations may allow data traffic to be prioritized or otherwise managed in a manner that takes into account a user's identity. Examples of QoS parameters that may be adjusted to coordinate data transfer service among many users include parameters such as bandwidth allotment per user, latency for data transfer to a particular user, data quality (e.g., high resolution or low resolution video) and other parameters. “user” based QoS configurations, user-based QoS parameters, data traffic for a first high-priority user (e.g., a parent) may be prioritized over data traffic for a second lower-priority user (e.g., a child) (i.e., interpreted as equivalent to condition including a conditional statement defined by a use)); 
applying the user defined quality of service (QoS) policy to the one or more COI (Crump, see Col. 2, lines 36-55, 66-67, Col. 3, lines 1-36, the router 102 is adapted to apply QoS settings based on the users that are present to optimize the flow of data through the router 102 in accordance with one or more user and/or device profiles),
 the user defined QoS policy correlating candidate data rates to the one or more COI based on the conditional statement defined by the user (Crump, see Col. 2, lines 1-55, FIGS. 10, 11 and Col. 13, lines 3-26, a priority associated with each remaining user may be identified, illustrated as block 1014. The system may determine QoS settings to service the remaining users in order of priority and may operate the router in accordance with those settings, illustrated as block 1016. Thus, the operation and QoS settings of the router may dynamically change based on the user(s) that are present within the environment. FIG. 11 further illustrated in block 1104, the user profile(s) may be accessed and analyzed. The analysis may be performed to identify and correlate the amount of traffic, connection speed, and location of use within the environment of the router)); 
managing a COI-based data rate based on the user defined QoS policy; communicating the COI-based data rate to the content provider (Crump, see Col. 2, lines 36-55, 66-67, Col. 3, lines 1-36, the user and/or device profiles may include information regarding management of data traffic based on a number of considerations, including the identity of the user associated with the data traffic. The profile(s) may include user and/or device identification (ID) information, information about the user's behavior and/or history, preferences, adaptive profiles, and other information relating to a user and the user's data usage. Col. 2, lines 35-55, further discloses user-based QoS parameters, data traffic for a first high-priority user (e.g., a parent) may be prioritized over data traffic for a second lower-priority user (e.g., a child). Thus if heavy demands are placed on the home router by multiple users, such as the parent downloading a television program while a child plays video games, the data traffic for the television program of the high-priority parent may be prioritized over the data traffic for the video game of the lower priority child. Another example is prioritizing certain data types over others for certain users (for example, web-browsing data of the child taking priority over television data for the parent, etc.)).
It would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to combine the teachings of VanBlon with teaching of Crump to provide the method of managing quality of service settings (QoS) and for performing content distribution which involves sending content that is customized for user device to user device in a manner that satisfies a QoS based on policy that is user defined. In such a system each device serviced by the router may be prioritized by the router, though particular devices associated with an individual user define prioritized based on the settings and/or configurations associated with each specific user and/or device, where the combination of elements according to known methods would yield a predictable result (Crump, see Col. 1, lines 10-24).  

With respect to claims 2 and 11, VanBlon-Crump discloses the method, wherein the one or more COI include one or more of types of content, genre of content, types of viewers, and types of devices associated with the request to stream content(Crump, see Col. 2, lines 35-55, further discloses user-based QoS parameters, data traffic for a first high-priority user (e.g., a parent) may be prioritized over data traffic for a second lower-priority user (e.g., a child,  (i.e., interpreted as equivalent to type of viewer)). Thus if heavy demands are placed on the home router by multiple users, such as the parent downloading a television program while a child plays video games, the data traffic for the television program of the high-priority parent may be prioritized over the data traffic for the video game of the lower priority child. Another example is prioritizing certain data types over others for certain users (web-browsing data of the child taking priority over television data for the parent, etc.).

With respect to claims 3 and 12, VanBlon-Crump discloses the method, wherein the types of viewers include a first type of viewer and a second type of viewer (Crump, see Col. 2, lines 35-55, further discloses user-based QoS parameters, data traffic for a first high-priority user (e.g., a parent,  (i.e., interpreted as equivalent to first type of viewer) may be prioritized over data traffic for a second lower-priority user (e.g., a child, (i.e., interpreted as equivalent to second type of viewer)). Thus if heavy demands are placed on the home router by multiple users, such as the parent downloading a television program while a child plays video games, the data traffic for the television program of the high-priority parent may be prioritized over the data traffic for the video game of the lower priority child. Another example is prioritizing certain data types over others for certain users (for example, web-browsing data of the child taking priority over television data for the parent, etc.),
	             the identifying one or more COI including identifying the first type of viewer, wherein the user defined QoS policy includes a first candidate data rate for the first type of viewer and a second candidate data rate for the second type of viewer that is less than the first candidate data rate, wherein managing the COI-based data rate includes selecting the first candidate data rate (VanBlon, see paragraphs[0012, 0030-0032]store a resolution map defining a relation between display size parameter, viewing distance and discernible resolution, the discernible resolution being determined by applying the viewer COI and display attributes to the resolution map. The receiving operation includes one or more of identifying non-viewers based on one or more distinguishing characteristics; and ignored the non-viewers in connection with determining the viewer COI… The viewer COI is indicative of a relation between a viewer and the display. The video control device 120 manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The video based data rate represents a rate at which video content is conveyed to the display. The video based data rate corresponds to a discernible resolution. The discernible resolution is less than the resolution upper limit of the display. The video control device 120 changes the data rate from a first data rate to a second data rate based on a distance to the viewer changing from a first distance to a second distance. For example, the distance changes when the distance between the viewer and a reference point changes (e.g., the distance between the viewer and the display). The first data rate corresponds to a higher discernible resolution than associated with the second data rate, the first distance being shorter than the second distance). 

With respect to claims 4  and 13, VanBlon-Crump discloses the method, wherein the types of viewers include a first type of viewer and a second type of viewer, the identifying one or more COI including identifying the second type of viewer, wherein the user defined QoS policy includes a first candidate data rate for the first type of viewer and a second candidate data rate for the second type of viewer that is less than the first candidate data rate, wherein managing the COI-based data rate includes selecting the second candidate data rate(VanBlon, see paragraphs[0012, 0030-0032]store a resolution map defining a relation between display size parameter, viewing distance and discernible resolution, the discernible resolution being determined by applying the viewer COI and display attributes to the resolution map. The receiving operation includes one or more of identifying non-viewers based on one or more distinguishing characteristics; and ignored the non-viewers in connection with determining the viewer COI… The viewer COI is indicative of a relation between a viewer and the display. The video control device 120 manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The video based data rate represents a rate at which video content is conveyed to the display. The video based data rate corresponds to a discernible resolution. The discernible resolution is less than the resolution upper limit of the display. The video control device 120 changes the data rate from a first data rate to a second data rate based on a distance to the viewer changing from a first distance to a second distance. For example, the distance changes when the distance between the viewer and a reference point changes (e.g., the distance between the viewer and the display). The first data rate corresponds to a higher discernible resolution than associated with the second data rate, the first distance being shorter than the second distance).
 
With respect to claims 5  and 14, VanBlon-Crump discloses the method, wherein the types of content include a first type of content and a second type of content, the identifying one or more COI including identifying the first type of content, wherein the user defined QoS policy includes a first candidate data rate for the first type of content and a second candidate data rate for the second type of content that is less than the first candidate data rate, wherein managing the COI-based data rate includes selecting the first candidate data rate (VanBlon, see paragraphs[0012, 0030-0032]store a resolution map defining a relation between display size parameter, viewing distance and discernible resolution, the discernible resolution being determined by applying the viewer COI and display attributes to the resolution map. The receiving operation includes one or more of identifying non-viewers based on one or more distinguishing characteristics; and ignored the non-viewers in connection with determining the viewer COI… The viewer COI is indicative of a relation between a viewer and the display. The video control device 120 manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The video based data rate represents a rate at which video content is conveyed to the display. The video based data rate corresponds to a discernible resolution. The discernible resolution is less than the resolution upper limit of the display. The video control device 120 changes the data rate from a first data rate to a second data rate based on a distance to the viewer changing from a first distance to a second distance. For example, the distance changes when the distance between the viewer and a reference point changes (e.g., the distance between the viewer and the display). The first data rate corresponds to a higher discernible resolution than associated with the second data rate, the first distance being shorter than the second distance).

With respect to claims 6  and 15, VanBlon-Crump discloses the method, wherein the types of content include a first type of content and a second type of content, the identifying one or more COI including identifying the second type of content, wherein the user defined QoS policy includes a first candidate data rate for the first type of content and a second candidate data rate for the second type of content that is less than the first candidate data rate, wherein managing the COI-based data rate includes selecting the second candidate data rate (VanBlon, see paragraphs [0012, 0030-0032]store a resolution map defining a relation between display size parameter, viewing distance and discernible resolution, the discernible resolution being determined by applying the viewer COI and display attributes to the resolution map. The receiving operation includes one or more of identifying non-viewers based on one or more distinguishing characteristics; and ignored the non-viewers in connection with determining the viewer COI… The viewer COI is indicative of a relation between a viewer and the display. The video control device 120 manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The video based data rate represents a rate at which video content is conveyed to the display. The video based data rate corresponds to a discernible resolution. The discernible resolution is less than the resolution upper limit of the display. The video control device 120 changes the data rate from a first data rate to a second data rate based on a distance to the viewer changing from a first distance to a second distance. The first data rate corresponds to a higher discernible resolution than associated with the second data rate, the first distance being shorter than the second distance).

With respect to claims 7, 16  and 20, VanBlon-Crump discloses the method, wherein the COI-based data rate is less than the data rate upper limit for the device(VanBlon, see paragraphs [0006, 0010, 0030-0031] the sensor represents a camera that collects image frame data. Optionally, the display represents a television and the discernible resolution corresponds to a resolution at which the video content displayed on the television. The processor sets the discernible resolution to be less than the resolution upper limit of the display).

With respect to claims 8, 17  and 19, VanBlon-Crump discloses the method, wherein the COI-based data rate is a first COI-based data rate; and further comprising:
	              streaming content at the device at the first COI-based data rate (VanBlon, see FIG. 6 and paragraphs [0018, 0061, 0065] a process for managing video content streaming at a viewer based data rate. FIG. 6 illustrates a process for managing video content streaming at a viewer based data rate. Optionally, at 602, video content attributes may also be identified. For example, video content attributes may identify information regarding the nature of the video content that may be used in connection with determining the discernible resolution and viewer based data rate. For example, children's cartoons may be designated to have a low priority, in the event that bandwidth usage becomes a concern. For example, when multiple resources compete for bandwidth, a low priority attribute may be utilized to further reduce the resolution (and thus the data rate) to be used when streaming children's cartoons or other low priority content);
	              determining a network utilization associated with the network (VanBlon, see paragraph [0008] the method further comprises designating the viewer from a group of viewers who are located proximate to a reference point. The viewer being designated represents the closest viewer to the reference point from the group of viewers. Optionally, the method further comprises identifying non-viewers located proximate to the reference point based on viewer selection criteria. Optionally, the method further comprises streaming the video content over a network, determining a network utilization associated with the network. Paragraph [0032, 0086] further discloses the video control device 120 streams the video content over a network, determines a network utilization associated with the network);
              performing the applying and managing in further response to the network utilization exceeding a threshold (VanBlon, see paragraph [0008] performing the managing in response to the network utilization exceeding a threshold. The determining operation includes tracking movement of the viewer relative to a reference point and determining a gaze state of the viewer indicating whether the viewer is looking at the video content presented on a display.  Paragraphs [0032, 0086] further discloses performs the managing operation in connection with the network utilization exceeding a threshold. The processor(s) at the content provider and/or display control device may monitor the network utilization, such as by determining an amount of bandwidth being used. The viewer based data rate may be utilized when the network utilization exceeds the threshold. For example, a viewer based data rate may be determined (e.g. continuously, at start up or at the beginning of a program), but not utilized unless or until the network utilization exceeds the threshold).

With respect to claim 9, VanBlon-Crump discloses the method, wherein managing includes selecting a second COI-based data rate that is less than the first COI-based data rate (VanBlon, see paragraphs [0030-0033, 0039] the video control device 120 manages a viewer based data rate, utilizing the one or more processors, based on the viewer COI and the one or more display attributes. The video based data rate represents a rate at which video content is conveyed to the display. The video based data rate corresponds to a discernible resolution. The discernible resolution is less than the resolution upper limit of the display.  The visibility range 332, the resolution offered by most displays (e.g. televisions) appeared to be equivalent, such that the viewer is unable to discern a difference in the resolution of a display exhibiting a resolution of 480 p , as compared to better resolutions, such as 720 p, 1080 p, or 2160 p. As a further example, with respect to particular exemplary data points, as noted at mark 334, when a user is located 20 feet away from a 40 inch television, the user is unable to distinguish a difference between the various noted resolutions. Paragraph [0067] further discloses the operations of FIG. 6 may determine and manage change in the viewer based data rate from a first viewer based data rate to a second viewer based data rate when a distance between the viewer and the reference point changes from a first distance to a second distance. With reference to the resolution map 310 of FIG. 3, for a 60 inch television, it may be assumed that the user is initially positioned 5 feet from the display (mark 342) which corresponds to a higher discernible resolution (e.g. 2160 p). When the user moves further away from the TV (e.g. to the mark 340, corresponding to 10 feet away) the process changes the viewer based data rate from the first viewer based data rate (associated with the higher discernible resolution of 2160 p) to a second lower viewer based data rate (associated with a lower discernible resolution of 1080 p). As a further example, by repeating the operations at 604-612, the data rate may be reduced with a viewer leaves a room or scene in front of the display).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567. The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




07/02/2022

/ELIZABETH KASSA/Examiner, Art Unit 2457

                                                                                                                                                                                                        /ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457